Citation Nr: 1621529	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  04-39 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability manifested as bilateral foot pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015).

2.  Entitlement to service connection for a low back disability, to include as secondary to a bilateral foot disability, or as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015).  

3.  Entitlement to service connection for a left shoulder disability, to include as secondary to a low back disability, or as a qualifying chronic disability under 38 C.F.R. § 3.317 (2015).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1973 to May 1977 and from June 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board remanded this case in July 2006, June 2009, and December 2010 for additional development.  In February 2012, the Board denied the Veteran's claims.  The Veteran appealed to the United States Court of Appeals for Veterans Claims, and in a March 2013 Memorandum Decision, the Court remanded the matter for additional development.  The Board remanded this case in October 2013 and July 2015.  


REMAND

The Veteran is entitled to substantial compliance with Board remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  The Board's previous remands have directed that a VA examination provided by an orthopedic specialist be conducted, and that has not been accomplished.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an orthopedist or orthopedic surgeon.  The orthopedist or orthopedic surgeon must review the claims file and should note that review in the report.  The orthopedist or orthopedic surgeon must provide all findings, along with a complete rationale for the opinions, in the examination report.  The orthopedist or orthopedic surgeon must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the orthopedist or orthopedic surgeon must so state, with a complete explanation in support of such a finding.

For the bilateral foot claim, the orthopedist or orthopedic surgeon must provide all current bilateral foot disabilities and provide opinions as to the following:

a. If the orthopedist or orthopedic surgeon determines that there is no diagnosable bilateral foot disability, determine whether it as at least as likely as not (50 percent or greater probability) that the bilateral foot symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

b. If the orthopedist or orthopedic surgeon determines that there is no diagnosable bilateral foot disability, the orthopedist or orthopedic surgeon should discuss whether pes planus or osteoarthritis are conditions that are capable of resolving and if so, whether the Veteran had those conditions in the past and they resolved.  The orthopedist or orthopedic surgeon should comment as to the following:

i. The Veteran was diagnosed with osteoarthritis of the feet in January 1998 by x-ray but not in July 1998, June 2003, and March 2010.

ii. The Veteran presented with slight flattening of the arches in November 1996 and pes planus in August 2001 and October 2002, but not in March 2010 or October 2014.  

c. Whether it is at least as likely as not (50 percent or greater probability) that a diagnosable bilateral foot disability is related to any period of active service, including the Veteran's first period of service from May 1973 through May 1977, where he served in Germany and reported being exposed to cold weather.  The orthopedist or orthopedic surgeon is advised that in December 1997, the Veteran was diagnosed with metatarsalgia and he reported that his foot pain was worse in cold weather.  

If the orthopedist or orthopedic surgeon responds affirmatively to any of the inquires (a) through (c) above regarding the feet, the orthopedist or orthopedic surgeon must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability)that a low back disability was proximately due to or the result of a bilateral foot disability.  

b. Whether it is at least as likely as not (50 percent or greater probability) that a low back disability was aggravated beyond its natural progression by his bilateral foot disability.  

c. Whether scoliosis, which was noted in a March 2011 VA examination report and diagnosed by x-ray in January 2011, is a congenital disease or defect (generally, a congenital abnormality that is subject to improvement or deterioration is considered a disease). 

i. If the Veteran's scoliosis is considered a congenital disease, determine whether it is at least as likely as not (50 percent or greater probability) that it was aggravated by any period of active service or by a bilateral foot disability.  

ii. If the Veteran's scoliosis is considered a congenital defect, determine whether it is at least as likely as not (50 percent or greater probability) that there was additional disability due to disease or injury superimposed upon the defect during any period of active service or by a bilateral foot disability.  

d. If the orthopedist or orthopedic surgeon determines that there are any symptoms of a low back disability not attributable to a clinical diagnosable disability, determine whether it is at least as likely as not (50 percent or greater probability) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.

If the orthopedist or orthopedic surgeon responds affirmatively to any of the inquiries (a) through (d) above regarding the low back, the orthopedist or orthopedic surgeon must provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that a left shoulder disability was proximately due to or the result of the low back disability.  

b. Whether it is at least as likely as not (50 percent or greater probability) that a left shoulder disability was aggravated beyond its natural progression by his low back disability.  

c. If the orthopedist or orthopedic surgeon determines that there are any symptoms of a left shoulder disability not attributable to a clinically diagnosable disability, determine whether it is at least as likely as not (50 percent or greater probability) that the symptoms represent an objective indication of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multi-symptom illness related to the Veteran's Persian Gulf War service.  

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

